 In the Matter of AGAR PACKING &PROVISION CORPORATIONandUNITEDPACKING HOUSE WORKERS OF AMERICA, C. I. O.Case No. 13-R-2815.-Decided June 12, 1945Mr. David Silbert,of Chicago, Ill., for the Company.Miss Virginia SpenceandMessrs.Herbert Marshand R.P.Martinez,all of Chicago, Ill., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon anamended petitionduly filed by UnitedPacking HouseWorkersof America, C. I. 0., herein called the Union,alleging that a question affect-ing commercehad arisenconcerningthe representationof employees ofAgarPacking&ProvisionCorporation,Chicago,Illinois, herein called theCompany, the National Labor Relations Board providedfor an appropriatehearing upon due notice before Jack Evans, TrialExaminer.Saidhearingv, as held at Chicago, Illinois, on May 3, 1945. The Company and theUnion appeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses,and tointroduceevidencebearing on the issues. The Trial Examiner's rulings madeat the hearingare free from prejudicial error and are hereby affirmed. All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAgar Packing& ProvisionCorporation,a Virginia corporation, is en-gaged in themeat packing business.For this purpose it operates facilitiesinChicago,Illinois,for slaughtering and processing hogs and for pre-62 N. L. R. B., No. 53.358 11AGAR PACKING & PROVISION CORPORATION.359paring tanned, smoked, and fresh pork products. At its Chicago operations,with which we are concerned herein, the Company handles approximately1,500,000 to 2,000,000 pounds of products weekly and processes productsvalued in excess of $40,000,000 per year, more than 20 percent of whichis shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THEORGANIZATION INVOLVEDUnited Packing House Workers of America is a labororganizationaffiliated with the Congress of Industrial Organizations,admitting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company refuses to recognize the Union as the collective bargain-ing representativeof certainof its employees in the absence of certificationby the Board.A statement of the Trial Examiner for the Board, read in the record atthe hearing,indicatesthat the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find thata questionaffecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company and the Union are agreed upon the propriety of a collectivebargaining unit consisting of production and maintenance employees, in-cluding hourly paid checkers and scalers, truck loaders, coal passers, andtemperature men, but excluding operating engineers and firemen in theboiler room, general office employees, stock record clerks, timekeepers,truck drivers, cripple hog driver,' truck dispatchers, guards and watch-men, Barbadians,' superintendents, assistant superintendents, foremen, hogbuyers, assistant hog buyers, and all other supervisory employees.However, the Company seeks the inclusion of assistant foremen, em-ployees engaged at the Company's 36th Street warehouse, gang leaders,gang checkers, plant clerks, weekly paid checkers acid scalers, and hogdrivers, whereas the Union requests their exclusion.'The Trial Examinerreported that the Companysubmitteda pay roll for the period endingMarch 3,1944,which contained the namesof 868 persons, that 69 of these were persons notworking for various reasons;and that 9were apparently on leave ofabsenceHe further reportedthat the Union submitted petitions containing427 names2 The cripplehog driver, as part of his duties drives a truck, whereas the icmaining hog drivelsdo not. This employeeand the truck drivers are presently represented for collective bargainingpurposesby anotherlabor organization'Counsel for the Company,in summingup the Company's contentions, agreed to the exclusionof these employees, whose tenureof employment is limited and whose continued employment isuncertain. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARD11Assistant Foremen:These employees are responsible for groups rang-ing from 10 to 70 workers. They control the allocation of work to theirsubordinates, and "direct" them as to their duties.Under certain circum-stances, the assistant foremen have control over the number of hours to beworked by subordinates.Although the Company's personnel managertestified that assistant foremen have no authority to hire, discharge, ormake recommendations affecting the status of employees, he agreed thatthey were "essential management employees," who, in his opinion, shouldbe excluded. In view of their duties and the control they exercise oversuch large numbers of employees, we conclude that their interests are iden-tified with management.We shall exclude them.'36th Street warehouse employees.The 36th Street warehouse is ,a re-ceiving station for cans and supplies received by the Company. Engagedtherein are-four employees under the direct supervision of the Company'spurchasing agent, whose office is located at the main plant and who super-vises the work of these employees by means of daily trips from the mainplant to the warehouse. The four employees are manual laborers, and therecord indicates that they are interchangeable with employees of the otherChicago operations of the Company. One of these employees acts as gangleader of the remaining three.However, he works along with, and underthe same conditions of employment as, the remaining three employees,and has no effective authority to make recommendations with respect totheir status.We are of the opinion and find that all employees at the 36thStreet warehouse of the Company are properly a part of the collective bar-gaining unit.'Gang checkers-The Company employs several workers whose job is tocheck for the foremen the presence or absence of employees in the variousgangs.They are under the supervision of their respective foremen at alltimes.They spend approximately 85 percent of their time performingproduction work together with other employees in the departments whereinthey are engaged, and their pay and their working conditions are similarto those of regular production employees. Since the only clerical workthat they perform is that of checking absentees, we are of the opinion andfind that their clerical duties are not sufficient to warrant their exclusionfrom the bargaining unit.We shall, therefore, include them,Plant clerks:The Company employs 8 to 10 plant clerks who, in addi-tion to keeping absentee records and placing tags on trucks, also performproduction work such as packing, sealing, and shipping cans. The recordindicates that a substantial portion of their time is spent in work performed4 CfMatter of Shartle Brothers Machine Company,57N L R. B. 1546.5In seeking the exclusionof gang leaders, the Union refers to the 36th Street warehouse gangleader. AGAR PACKING & PROVISION CORPORATION361directly on the production line.We shall include those employees withinthe unit.Weekly paid checkers and scalers:These employees perform the samefunctions and duties as do hourly paid checkers and sealers, whom theUnion would include within the unit. Since the difference in the paymentof wages appears to arise from administrative reasons rather than from adifferencein functions,we see no reasonto distinguish between the hourlypaid checkers and sealers and those who are paid by the week. Accordingly,we shall include the latter.Hog drivers:These employees are engaged both at the stockyards andat the plant.At the stockyards they drive hogs to trucks and, at the plant,unload the hogs from the trucks and drive them to the killing room. Theyare not concerned with the operation of the trucks, their duties being con-fined to the driving of hogs. In this connection, they perform an integralpart of the Company's production processes, and we shall include themwithin the unit.Accordingly, we find that all production and maintenance employees ofthe Company at its Chicago, Illinois, operations, including those engagedat the 36th Street warehouse, and the South Morgan Street warehouse,'checkers andsealers(whether hourly or weekly paid), truck loaders, coalpassers, temperature men, gang leaders, gang checkers, plant clerks, andhog drivers, but excluding operating engineers and firemen in the boilerroom, general office employees, stock record clerks, timekeepers, truckdrivers, cripple hog driver, truck dispatchers, guards and watchmen, Bar-badians, superintendents, assistant superintendents, foremen, assistant fore-men, hog buyers, and assistant hog buyers, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purpose of collective bargain-ing within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by an election by secret ballot.The Union objects to the participation in the election of part-time em-ployees,whereas the Company contends that they should be eligible tovote.The record discloses that several employees work between 10 and30 hours per week; that a large number of their have been engaged by theCompany for the past 2 years ; and that they perform their duties underiorking conditionssimilarto full-time employees.We shall permit suchworkers to cast ballots. The record also indicate,, that the Company intendsto employ considerable numbers of students after the school vacationperiod commences. It has been our policy to permit students who intend6 There appears to be no dispute with iespect to the inclusion of these employees 362DECISIONS OF NATIONALLABOR RELATIONS BOARDto continue their employment after the end of the vacation period to vote ;conversely, we have refused to permit students who intend to sever theiremployment on their return to school to participate in elections' Accord-ingly, only those students employed by the Company who fall within theformer category will be eligible to vote.The Union would also exclude from participation in the election thoseemployees who are carried on the Company's pay roll, but who are pres-ently on leave of absence. The Company contends that they should bepermitted to vote. i\'Iany of these employees are on sick or maternity leave.Since they are considered by the Company as employees, and since theyare expected to return to work upon the expiration of their leave,' we findthat they are eligible to participate in the election.We shall direct that the employees of the Company eligible to,vote inthe election shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of the,Direc-tion of Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTION°'By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Agar Packing & ProvisionCorporation, Chicago, Illinois, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Sections 10and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, .who were employed during thepay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because they wereillor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by United PackingHouse Workers of America, C. I. 0., for the purposes of collective bar-gaining.YMatter ofJohnson-Handty-Jolinson and Johnson Fio ii tn,e Company, 51 N L. R B 1252s There is no evidence that those who may be on leave for reasons other than illness of maternitycare have been absent for unreasonable periods-